Citation Nr: 1635720	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO. 16-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include intervertebral disc syndrome (IVDS), degenerative disc disease (DDD), and spondylosis. 


REPRESENTATION

Appellant represented by:	Kimberly Harris, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to July 1952 and from September 1952 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The Veteran testified before the undersigned Veterans Law Judge via videoconference in June 2016. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current back disorder, to include IVDS, DDD, and spondylosis, is not etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for a back disorder, to include IVDS, DDD, and spondylosis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a November 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. While the Veteran asserted that VA failed to obtain his service treatment records in a May 2013 notice of disagreement (NOD), a December 2011 personnel information exchange system (PIES) form shows that all of the Veteran's service treatment records were associated with this claims file. Thus, as the Veteran has not identified any outstanding records needing to be obtained, the duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The October 2012 VA examiner performed an in-person examination and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination and opinion are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review of the claim.

The Veteran asserts that his current back disorder was caused by two in-service injuries to his back.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis, when manifested in service or within a year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1338 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because an October 2012 VA examination showed the presence of arthritis, the provisions of subsection 3.303(b) for chronic diseases apply to the service connection claim for his back disorder; thus, this claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See id. at 1338-39.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An October 2012 VA examination report shows that the Veteran was diagnosed with degenerative disc disease (DDD) with a laminectomy and spondylosis. Thus, the first element of service connection is met.

The Veteran's service treatment and personnel records are silent as to complaints of and treatment for a back disorder. However, he testified during the June 2016 Board hearing that he injured his back in service when he fell into a hole during an active combat operation. 

VA laws and regulations state that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which, as previously stated, is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine, 9 Vet. App. at 522-23. The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; but they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran's service personnel records corroborate his testimony regarding his in-service activities and show that he participated in combat operations against the communist forces in Korea between August 1951 and May 1952. The Veteran experienced trauma to his back in service. See 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the service records, the official history of each organization in which the Veteran served, the medical records, and all pertinent medical and lay evidence). Thus, the second element of service connection is met. 

Regarding the nexus element, the claims file include a January 2011 private progress note in which the Veteran told the doctor that he has had back pain for over 50 years. He reported that he previously had a laminectomy but that his back and leg pain symptoms have continued since that time. He made a similar contention to a private doctor in February 2011 and he stated that the laminectomy occurred 38 years before. Likewise, in a June 2011 private progress note, the Veteran contended that he had a back injury in 1951 and that he had surgery in 1972. Additional private medical records show treatment for this disorder, including that he received back injections to relieve pain; however, these records do not discuss the etiology of his back symptoms. 

During an October 2015 VA examination, the Veteran told the examiner that he had fell into a hole and fell onto his tailbone in service, which injured his back. He stated that he had severe lower back pain in 1964 that was treated with traction but his pain symptoms continued. He told the examiner that in 1972 he underwent a laminectomy after a myelogram showed a herniated disc.

Following a review of the Veteran's records and a physical examination, the VA examiner opined that the Veteran's current back disorder was less likely than not (less than 50-percent probability) incurred in or caused by the in-service injury, event, or illness. The examiner explained that DDD and spondylosis were not caused by any individual specific incident in the Veteran's past because they are natural, age-related diseases.

The lay evidence indicates that the Veteran filed a claim for service connection in May 2011. In August 2011, he contended that he injured his back during an attack in Korea in 1951. He alleged that he fell because his left leg was lodged in a hole in the ground. He asserted that his back disorder symptoms have continued since 1951 and that he underwent back surgery in 1972. 

In a November 2011 statement, the Veteran contended that two injuries in service have caused his current back disorder. In addition to the 1951 back injury in Korea, the Veteran asserted that he was hospitalized in 1953 after a fall that injured his tailbone. The Veteran's wife alleged that the Veteran was in the infirmary for seven days in May 1953 following a roller skating fall, in which he injured his tailbone. 

In the May 2013 NOD, the Veteran alleged that the October 2012 VA examination was inadequate because the examiner was dismissive and the examiner provided a short explanation for the conclusion that the Veteran's back disorder was not caused by an in-service incident. He made similar contentions in April 2016. The Board has considered the Veteran's statements but it determines that the October 2012 VA examination report is adequate to adjudicate this claim because the examiner performed an in-person examination and provided clear explanations in support of the opinions and findings. See Monzingo, 26 Vet. App. at 107.

In his April 2016 substantive appeal (VA Form 9), the Veteran submitted excerpts from his 2003 autobiography in which he described the in-service injury to his back during combat activity. 

In the May 2013 NOD and during the June 2016 Board hearing, the Veteran again described the two in-service incidents where he injured his back. He testified that he worked behind a desk after separating from military service. He contended that he wore a back brace during the day and a harness at night for the back symptoms following service. He stated that although he was required to perform yearly physicals for his job, he did not complain of and the physicals did not show symptoms of a back disorder because he was reluctant to tell his employer about this disorder. He indicated that no doctor has told him that his current back disorder was caused by his in-service injuries. The undersigned Veterans Law Judge allowed the Veteran to submit additional evidence within 60 days of the hearing showing a link between the current back disorder and the in-service injuries. The Veteran has not submitted any additional evidence regarding the nexus requirement. 

The Board has considered the Veteran's contentions that his current disorder is caused by incidents that occurred during his military service. The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to offer an opinion as to etiology of IVDS, DDD, or spondylosis due to the medical complexity of the matters involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). These back disorders require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of his disorder. 

The Board has also considered the probative value of the January 2011, February 2011, and June 2011 private treatment records, which discuss the etiology and initial manifestation of the back disorder. However, the doctors who authored these records only documented the Veteran's subjective statements regarding the cause of his current disorder and symptoms. 

Of more probative value are the October 2012 VA examiner's opinions, which are competent on the issue of etiology of medically complicated matters. This examiner opined that it was less likely than not that the Veteran's DDD and spondylosis were caused by any specific incident in the Veteran's past and that these disorders were natural diseases of aging. This examiner's opinions are highly probative evidence regarding the etiology of this disorder because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms. 

Therefore, as the preponderance of the evidence is against service connection for a back disorder, to include IVDS, DDD, and spondylosis, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.



ORDER

Service connection for a back disorder, to include IVDS, DDD, and spondylosis, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


